Title: From George Washington to Anna Welsh, 8 December 1788
From: Washington, George
To: Welsh, Anna



Madam,
Mount Vernon December 8th 1788

I received your melancholy letter by the last Mail; and could not delay to express my sympathetic condolence on your unhappy situation. It is indeed distressing to me to find that a Lady, whose husband and Brother perished in the service of their country, should be reduced to a precarious dependence on others for that support, which she might otherwise have received from them. Your affecting case and others of a nature somewhat similar, where I can do little but pity, without having the power to relieve such unmerited misfortunes. If my means were as ample as my wishes, be assured, Madam! I am too well persuaded of the hardship of your condition and the merit of your brother, not to exert myself effectually for your succour. A private citizen as I am, I know not what I can do (without the appearance of assuming too much upon myself) except to give a certificate of the facts, respecting the brilliant Service which your brother performed, at the moment when he met with the wound, that occasioned his death together with a private opinion annexed to it. Of that Certificate you may make such use as you shall think proper in applications to the Board of Treasury, the Commissioner for settling the accounts of the army, or any other persons to whom the business m[a]y appertain.
Recommending you most devoutly to that Being, who will take care of the widow and the fatherless, even though they should be neglected by an ungrateful country, I remain, with ardent wishes for your happiness, Madam, your most obedt Hble Servant

Go: Washington


P.S. There can be no doubt but that (as heir to your Brother)you are entitled to the proportion of land, promised to all officers of his rank, who served through the war, or dyed in the service.

